                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
CHRISTOPHER J. FLEISCHMAN,

                          Plaintiff,
      v.                                            Case No. 17-cv-1607-pp

ANDREW BAUER, et al.,

                        Defendants.
______________________________________________________________________________

  ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                (DKT. NO. 55)
______________________________________________________________________________

      The plaintiff, a Wisconsin state prisoner who is representing himself, is

proceeding on claims against the defendants based on his allegations that they

failed to protect him from other inmates who were harassing, taunting and

threatening him. Dkt. No. 18 at 6. The defendants have moved for summary

judgment, asserting that the plaintiff failed to exhaust the available

administrative remedies before he filed this case. Dkt. No. 55. The court will

grant the motion and dismiss this case.

I.    RELEVANT FACTS

      The plaintiff was incarcerated at the Winnebago County Jail from June

13, 2016 until April 17, 2017. Dkt. No. 57 at ¶7.

      In his second amended complaint, the plaintiff alleged that while at the

jail, he was “taunted, threatened, and discriminated against for the crime” he

committed. Dkt. No. 17 at 1. He asserted that inmates looked up his crime,

sang songs about it and threatened him (including threatening to kill him and


                                        1

           Case 2:17-cv-01607-PP Filed 04/30/20 Page 1 of 6 Document 67
his family), and that although he told the jail staff about these taunts and

threats, the jail staff did nothing. Id. at 1-2. He asserted that he has suffered

depression, insomnia, crying spells and suicidal thoughts as a result. Id. at 2.

      After booking the plaintiff into the jail, staff provided him with a copy of

the jail’s handbook and rules and regulations. Dkt. No. 57 at ¶¶8, 12. The

plaintiff acknowledged receiving the handbook and rules and regulation by

signing a notification form. Id. at ¶9; Dkt. No. 63 at ¶2; Dkt. No. 58-1.

      The inmate handbook sets forth the procedure for filing an inmate

grievance. Dkt. No. 57 at ¶12. On a jail-provided form, an inmate must file

written grievances about any concerns he has about the conditions of his

confinement, including any abuse or harassment. Id. at ¶¶10-14. The

handbook requires an inmate to direct the grievance form to a “shift supervisor

within seven days of the incident or event that is the basis for [the] grievance.”

Dkt. No. 58-2 at 2. The handbook instructs an inmate to “inform the jail staff if

the grievance is an emergency concerning a threat to health or welfare so they

can notify the shift supervisor immediately.” Id. The defendants state that there

is no record of the plaintiff filing a grievance about the conditions of his

confinement while he was at the jail; in fact, the plaintiff indicates that he does

not recall filing any grievance while he was at the jail. Dkt. No. 57 at ¶¶25-30;

Dkt. No. 53 at 3, answer to request no. 2.

      The rules also permit an inmate to request a review of his classification

and placement within the jail. Dkt. No. 57 at ¶15. Whether the jail modifies an

inmate’s classification is based on the inmate’s behavior, the availability of


                                         2

         Case 2:17-cv-01607-PP Filed 04/30/20 Page 2 of 6 Document 67
other placement options and the information the inmate provides about why he

is requesting the change. Id. at ¶17. To request a classification review, an

inmate must submit a written “Review of Classification Request” form. Id. at

¶18. Requesting a classification review is not a substitute for filing a grievance,

but an inmate can file a grievance about his request for a classification review

being denied. Id. at ¶20.

      The plaintiff filed Review of Classification Requests on August 6, 2016,

and August 9, 2016. Dkt. No. 57 at ¶21. In his first review request, the plaintiff

stated, “I feel more comfortable in B200 Pod and I feel more secure.” Dkt. No.

63-1 at 1. In his second review request, he stated, “I feel more comfortable in

B200 Pod, I feel more secure, I prefer the privacy of a cell.” Id. at 2. The

classification review officer denied both requests, finding that the plaintiff’s

placement in the jail was appropriate. Dkt. No. 57 at ¶22. There is no record of

the plaintiff filing a grievance about his request for a classification review being

denied. See id. at ¶¶25-30.

II.   DISCUSSION

      1.      Legal Standard

      The Prison Litigation Reform Act (“PLRA”) provides in part that “[n]o

action shall be brought with respect to prison conditions under § 1983. . . by a

prisoner. . . until such administrative remedies as are available are exhausted.”

42 U.S.C §1997e(a). “Requiring exhaustion allows prison officials an

opportunity to resolve disputes concerning the exercise of their responsibilities

before being haled into court,” and it produces a “useful administrative record”


                                         3

           Case 2:17-cv-01607-PP Filed 04/30/20 Page 3 of 6 Document 67
for the district court to rely on. Jones v. Bock, 549 U.S. 199, 204 (2007) (citing

Woodford v. Ngo, 548 U.S. 81, 94-95 (2006)). Requiring exhaustion also

promotes efficiency because agencies generally resolve claims much faster than

federal courts. Woodford, 548 U.S. at 89. A district court “lacks discretion to

resolve the claim on the merits” if the prisoner fails to properly exhaust

administrative remedies before he initiates his case. Perez v. Wis. Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999).

      The Seventh Circuit “has taken a strict compliance approach to

exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). A prisoner

must “properly use the prison’s grievance process” prior to filing a case in

federal court. Id. “[A] prisoner must file complaints and appeals in the place,

and at the time, the prison’s administrative rules require.” Pozo v. McCaughtry,

286 F.3d 1022, 1025 (7th Cir. 2002). “[I]t is the prison’s requirements . . . that

define the boundaries of proper exhaustion.” Jones v. Bock, 549 U.S. at 218.

      2.      Analysis

      The defendants have asserted that the plaintiff did not file any grievances

while he was incarcerated at the jail. The plaintiff does not dispute this

assertion; instead, he states that he was “too distraught and distressed during

his incarceration” to file a grievance. Dkt. No. 63 at ¶2. The fact that the

plaintiff was distraught does not relieve him of the obligation to exhaust his

remedies. The plaintiff has not argued that there were no grievance procedures

available to him. He has not argued that he was physically incapable of

accessing the grievance procedures or blocked from doing so. He asserts only


                                         4

           Case 2:17-cv-01607-PP Filed 04/30/20 Page 4 of 6 Document 67
that he was upset during the time he would have had to file a grievance.

Because the plaintiff failed to exhaust the administrative remedies before he

initiated this case, the court does not have the authority to decide his claim on

the merits. The court will grant the defendants’ motion and dismiss this case.

III.   CONCLUSON
       The court GRANTS the defendants’ motion for summary judgment. Dkt.

No. 55.

       The court ORDERS that this case is DISMISSED WITHOUT PREJUDICE

and will enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the


                                          5

          Case 2:17-cv-01607-PP Filed 04/30/20 Page 5 of 6 Document 67
entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 30th day of April, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        6

         Case 2:17-cv-01607-PP Filed 04/30/20 Page 6 of 6 Document 67
